Citation Nr: 9933031	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the knees.

3.  Entitlement to a compensable evaluation for service-
connected degenerative joint disease of the right shoulder 
for the period September 1, 1992 to December 27, 1993.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to August 1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.  That rating decision, in 
pertinent part, established service connection for 
degenerative joint disease of the right shoulder, evaluated 
as zero percent disabling; degenerative joint disease of both 
knees, assigned one 10 percent evaluation; and tinnitus, 
evaluated as zero percent disabling, all effective September 
1, 1992.  The veteran perfected an appeal with respect to the 
evaluations assigned to each of those disabilities.  In a 
rating decision dated in August 1995, the RO increased the 
evaluation assigned to the veteran's right shoulder arthritis 
from zero to 10 percent, effective December 28, 1993.  As the 
veteran disagreed with the noncompensable evaluation, and as 
he has not withdrawn his appeal with respect to that issue, 
the matter of entitlement to a compensable evaluation for 
service-connected degenerative joint disease of the right 
shoulder for the period September 1, 1992 to 
December 27, 1993, remains before the Board.  Moreover, 
although the increase to 10 percent represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown,  6 Vet. App. 35, 38 (1993).  The 
issues shown on the first page of this decision have been 
stated accordingly.



FINDINGS OF FACT

1.  The veteran has recurrent tinnitus apparently associated 
with acoustic trauma and the competent evidence of record is 
in relative equipoise as to whether or not such was 
persistent prior to June 10, 1999.

2.  The record contains diagnostic evidence of degenerative 
changes affecting each knee, without objective evidence of 
any limitation of motion, instability, subluxation, 
incoordination, atrophy or fatigability.

3.  Competent evidence during the period September 1, 1992 to 
December 27, 1993, includes diagnostic testing indicative of 
degenerative joint disease of the right shoulder resulting in 
no more than subjective complaints of pain, without objective 
evidence of limitation of motion, instability, subluxation or 
other demonstrated functional loss.

4.  Degenerative joint disease of the right shoulder results 
in no more than subjective complaints of pain and limitation 
of function, with some limitation of motion, but without 
objective evidence of instability, subluxation or other 
functional loss.


CONCLUSIONS OF LAW

1.  All benefit of the doubt being resolved in the veteran's 
favor, the criteria for a 10 percent evaluation for tinnitus 
have been met back to September 1, 1992.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.87a, 
Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the knees have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).

3.  The criteria for a 10 percent evaluation for service-
connected degenerative joint disease of the right shoulder 
for the period September 1, 1992 to December 27, 1993, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present rating claims.  Moreover, 
the veteran has been afforded an examination and opportunity 
to present evidence and argument in support of his claim.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Tinnitus

Pertinent Criteria

Effective June 10, 1999, regulations applicable to rating 
tinnitus were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Prior to June 10, 1999, a 10 percent evaluation was assigned 
when tinnitus was "persistent as a symptom of head injury, 
concussion or acoustic trauma".  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Regulations otherwise provide 
that a zero percent disability rating will be assigned when 
the requirements for a compensable disability evaluation are 
not met.  See also 38 C.F.R. § 4.31.  
The revised regulation provides for evaluation of recurrent 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  
A 10 percent evaluation is assigned under the current 
criteria when tinnitus is recurrent.  Id.

The Court has held that where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the version most favorable 
to an appellant applies.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Court has further held that a liberalizing 
regulation can not be applied to a claim prior to the 
effective date of the liberalizing regulation.  See 
38 U.S.C.A. § 5110 (g) (West 1991); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

Factual Background

Service medical records reflect the veteran's complaints of 
reduced hearing discrimination ability.  One record notes a 
history of some noise exposure.

Upon discharge from service, the veteran filed a claim of 
entitlement to VA compensation benefits.  In connection with 
such he underwent VA examinations in October 1992.  To the 
audiologist, the veteran reported having had only limited 
noise exposure from rifle ranges during service.  The report 
of audiologic examination includes notation of bilateral 
tinnitus, stated to be heard only when the veteran used ear 
plugs.  The report indicates that tinnitus has no effect on 
the veteran's daily life.  The report of audiologic 
examination also noted a bilateral high frequency 
sensorineural hearing loss.  General medical examination was 
also conducted in October 1992.  That examiner noted that the 
veteran's tinnitus had been "persistent for the last 2-3 
years."  Based on consideration of the above, the RO 
established service connection for hearing loss and tinnitus, 
each evaluated as zero percent disabling.

In July 1996, the Board remanded the veteran's claim for 
additional clarification relevant to the veteran's tinnitus.  
Documentation indicates that the veteran was notified at his 
last known address of record that a Board-requested 
examination was scheduled in September 1998.  The veteran 
failed to report for such examination and has neither 
provided reason for such or requested that the examination be 
rescheduled.

Analysis

The Board first notes that the veteran's appeal stems from 
disagreement of an initial rating assignment, see Fenderson, 
and as such, may be considered to be an original compensation 
claim.  Thus, the result of his failure to report for a VA 
examination is that his claim is rated based on the evidence 
of record.  See 38 C.F.R. § 3.655(a).

The Board next notes that under the revised regulations, the 
veteran clearly warrants assignment of a 10 percent 
evaluation as his tinnitus is at least recurrent in nature, 
as indicated by the available report of VA examination and 
the veteran's own statements.  However, if based solely on 
application of the revised regulations, the 10 percent 
evaluation could only be assigned as of June 10, 1999.  See 
Rhodan, supra.  To warrant assignment of a 10 percent 
evaluation under the old regulation, the veteran would have 
to demonstrate that his tinnitus was persistent as a residual 
of acoustic trauma, such as noise exposure.  Service medical 
records do not document the existence or severity of 
tinnitus.  Notably, the only competent evaluation of such 
appears in the reports of audiologic and general medical 
examination dated in October 1992.  Such reports are 
discrepant in that the audiologic examiner noted only 
intermittent tinnitus, with the use of ear plugs, while the 
general medical examiner noted persistent tinnitus.  Such 
reports also include report of the veteran's history of 
persistent hearing problems.  Although the Board attempted to 
obtain clarification, the veteran did not report for further 
examination.  Thus, the available evidence remains in 
equipoise with respect to the recurrent versus persistent 
tinnitus question.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, such as in this 
case, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b).  
Therefore, all doubt is resolved in the veteran's favor and a 
10 percent evaluation for tinnitus is granted back to the 
date service connection was established, September 1, 1992.

The Board concludes by noting that although the decision 
herein includes consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been awarded the maximum available 
schedular evaluation for his tinnitus for the entire time 
period at issue.  In doing so, the Board has considered all 
the competent and relevant evidence of record.  Accordingly, 
no prejudice has resulted herein.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Orthopedic claims

General Criteria

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a maximum rating of 10 percent is warranted 
where arthritis is shown by x-ray and where limitation of 
motion is objectively confirmed by evidence of swelling, 
muscle spasm, or painful motion.  Id.


Degenerative joint disease of the knees

Pertinent Criteria

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 
10 percent evaluation, flexion must be limited to 45 degrees.  
For a 20 percent evaluation is warranted where flexion is 
limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).

Factual Background

Service medical records reflect the veteran's complaints of 
bilateral knee pain.  A report of magnetic resonance imaging 
dated in February 1992 reflects right knee degenerative joint 
disease and osteochondritis dessicans and an area possibly 
representative of a loose body.  The report of medical 
examination at retirement, dated in April/May 1992, notes a 
full range of lower extremity motion.  The veteran complained 
of occasional left knee pain and chronic right knee pain.  

At the time of VA examination conducted in October 1992, the 
veteran denied any surgery or specific injury to either knee.  
He reported that his right knee pain began in September 1991 
and that magnetic resonance imaging conducted during service 
revealed a "bone chip."  He complained of intermittent 
episodes of severe pain with locking of the knee, associated 
with swelling.  He also complained of a history of left knee 
discomfort, without locking or instability.  Motor and 
sensory examination of the knees was normal.  The veteran 
demonstrated a full range of knee motion bilaterally, without 
evidence of instability.  There was evidence of knee 
crepitus, right great than left.  X-rays revealed mild 
degenerative joint alteration of the knees, greater on the 
right and with a mild degree of degenerative change to the 
right patellofemoral joint.

The RO established service connection and assigned one 10 
percent evaluation for degenerative joint disease of the 
knees.  The veteran disagreed with the assigned rating.

In December 1993, the veteran complained of difficulty 
climbing stairs, and reported resulting pain in his knees.  A 
VA examiner noted that the veteran demonstrated a full range 
of knee motion, without instability or deformity.  There was 
evidence of bilateral crepitus.  

Pursuant to Board remand, orthopedic VA examination was 
conducted in August 1998.  The VA examiner noted a report of 
magnetic resonance imaging dated in February 1992 and 
indicated that the veteran had a developmental 
osteochondritis dessicans lesion, as well as medial femoral 
and medial tibial osteophytes of the right knee.  The veteran 
reported that his knees were essentially asymptomatic, 
stating that at times they were stiffer than they should be.  
The veteran walked with a symmetrical gait.  He was able to 
walk on his toes and heels and to do a deep knee bend.  The 
examiner noted that the veteran had residuals of Osgood 
Schlatter, with a prominent tibial tubercle on both the left 
and right and pain with kneeling.  There was evidence of 
crepitus bilaterally.  The veteran demonstrated full knee 
motion bilaterally.  Sensation was intact.  The diagnosis was 
mild osteoarthritis of both knees.  The examiner noted that 
there was no documentation on examination of any 
incoordination, fatigability resulting from knee problems.  
The examiner further commented that there was no history of 
locking, instability, swelling or subluxation.  That examiner 
noted that the veteran did have knee pain secondary to early 
osteoarthritis, without evidence of atrophy, disuse or 
functional impairment due to pain.  

Analysis

The veteran is currently in receipt of one 10 percent 
evaluation for service-connected degenerative joint disease 
of the knees.  The RO appears to have awarded such based on 
application of the specific provisions of Diagnostic Code 
5003; i.e., x-ray evidence of involvement of two or more 
major joints without limitation of motion.  Clearly, the 
competent evidence of record is consistent in noting that the 
veteran retains a full range of knee motion bilaterally.  As 
such, application of 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 would not result in an increased evaluation.  
Moreover, the competent evidence reflects no instability, 
subluxation, locking or joint deformity to warrant 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5258, 5259, 5262, 5263 (1999), or VAOPGCPREC 23-97.  Finally, 
the Board notes that the recent VA examination report 
specifically addresses the absence of any fatigability, 
incoordination, sensory change, atrophy, swelling or weakness 
of the knees.  That VA examiner noted knee crepitus and pain 
with kneeling, but opined that the veteran evidenced no 
functional impairment due to knee pain.  The veteran himself 
described his knees as essentially asymptomatic at that time.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Absent objective 
confirmation of limitation of motion or other functional 
impairment resulting in disability due to degenerative joint 
disease, separate 10 percent evaluations are not warranted 
for bilateral knee arthritis under Diagnostic Code 5003.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Thus, the veteran's 
appeal with respect to his bilateral knee disability is 
denied.

Degenerative joint disease of the right shoulder

Pertinent Criteria

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).

Normal shoulder motion is as follows:  flexion and abduction 
from zero to 180 degrees and internal and external rotation 
from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that 
limitation of motion of the minor arm at shoulder level 
warrants a 20 percent disability rating.  Limitation of 
motion of the minor arm midway between the side and shoulder 
level warrants a 30 percent disability rating.  When motion 
is limited to 25 degrees from the side a 40 percent rating is 
warranted.  Id. 

38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999) pertains to 
other impairment of the humerus.  A 20 percent evaluation is 
assigned where there is evidence of recurrent dislocation at 
the major scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  A 30 
percent evaluation is warranted were there are frequent 
episodes and guarding with all arm motion.  A 50 percent 
evaluation is assigned where there is fibrous union of the 
humerus.  A 60 percent evaluation is warranted where there is 
nonunion or a false flail joint of the major extremity.  An 
80 percent evaluation is warranted for loss of the humeral 
head/a flail shoulder.

38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999) pertains to 
impairment of the clavicle or scapula.  A maximum 20 percent 
evaluation is warranted for clavicular or scapular 
dislocation or nonunion with loose movement of either arm.

Factual Background

Service medical records indicate that the veteran is right-
handed and document his complaints of right shoulder pain.  A 
report of evaluation dated in May 1992 reflects that the 
veteran manifested a full range of shoulder motion, 
bilaterally, and that gross motor and sensation were intact.  
Diagnostic testing revealed degenerative joint disease of the 
right acromioclavicular joint.

At the time of VA examination conducted in October 1992, the 
veteran complained of right shoulder pain, particularly with 
activities such as swimming or throwing a ball with his right 
shoulder.  Motor and sensory examination was normal.  The 
veteran had a full range of right shoulder motion, with 
crepitus.  X-rays revealed mild osteoarthritic alteration of 
the acromioclavicular joint and degenerative changes of the 
glenohumeral joint.

VA examination conducted in December 1993 revealed 40-to-45 
degrees internal rotation of the right shoulder.  There was 
crepitus of both shoulders, predominantly on the left.  There 
was no evidence of upper extremity muscle weakness.  The 
veteran was stated to be right-handed.  There was no evidence 
of upper extremity atrophy.  The examiner noted that with the 
exception of internal rotation of the right shoulder the 
veteran demonstrated a full range of shoulder motion.  

A VA examination of the right shoulder was conducted in 
August 1998.  The veteran complained of discomfort upon 
elevation of his shoulders over his head.  He denied upper 
extremity weakness.  There was evidence of subacromial 
crepitus stated to indicate bilateral shoulder impingement, 
symptomatic on the right.  The veteran had abduction to 165 
degrees, flexion to 135 degrees, extension to 65 degrees, 
external rotation to 90 degrees and internal rotation to 30 
degrees.  The examiner commented that the veteran's primary 
complaint with respect to the shoulder was of discomfort with 
overhead lifting, preventing overhead activity, and that 
otherwise examination of the upper extremities was 
essentially normal.  The examiner further commented that 
there was no documentation of incoordination or fatigability 
resulting from shoulder problems.  

Analysis

The veteran in this case is right-handed; as such his right 
shoulder is his major shoulder.  He is currently in receipt 
of a 10 percent evaluation, effective December 28, 1993, 
pursuant to Diagnostic Code 5010.  That is the maximum 
evaluation warranted under that diagnostic code and 
contemplates diagnostic evidence of degenerative joint 
changes, with some evidence of limitation of motion.  In this 
case the first objective evidence of any limitation of right 
shoulder motion is documented in the December 1993 
examination report.  Such limitation is not sufficient to 
warrant assignment of even a compensable evaluation under 
Diagnostic Code 5201; however, it is indicative of disability 
resulting from degenerative joint disease of the right 
shoulder, confirmed by x-ray, and as such, warrants the 
currently assigned 10 percent evaluation.  Moreover, the 
competent evidence does not document any dislocation, 
malunion or nonunion to warrant assignment of even a 
compensable evaluation under Diagnostic Codes 5202, 5203.  
Finally, the most recent examination report clearly sets out 
that there is no evidence of any additional functional loss, 
or objective manifestations of pain such as atrophy, 
weakness, incoordination, or fatigability due to the 
veteran's right shoulder arthritis.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

Prior to December 1993, however, the veteran does not warrant 
a compensable evaluation for his right shoulder disability.  
The competent evidence for the period September 1, 1992 to 
December 27, 1993, reflects that despite the veteran's 
complaints of shoulder pain with certain activities, his 
arthritis resulted in no incoordination, fatigability, 
atrophy, weakness, or limitation of shoulder motion.  The 
specific provisions of Diagnostic Code 5003 allow for 
assignment of a compensable evaluation based on arthritis 
where there is objective evidence of resulting limitation of 
motion.  In this case, the competent evidence prior to 
December 1993 instead shows that the veteran's right shoulder 
was essentially normal, without objective evidence of 
disability resulting from service-connected right shoulder 
arthritis.  As such, a compensable evaluation for the period 
September 1, 1992 to December 27, 1993, is denied.

Other Matters

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1999) is in order.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  The evidence in this case fails to show 
that the veteran's service-connected bilateral knee 
disability or his right shoulder disability is causing marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In fact, as 
stated above, the veteran at most complains of pain or 
discomfort with certain activities, has not required any 
surgical intervention or hospitalization and continues to 
maintain his employment without evidence of significant 
interference.  38 C.F.R. § 4.1 (1997) specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.



ORDER

A 10 percent evaluation for service-connected tinnitus is 
granted effective September 1, 1992, subject to the laws and 
regulations governing the payment of monetary awards.

An evaluation in excess of 10 percent for service-connected 
degenerative joint disease of the knees is denied.

A 10 percent evaluation for service-connected degenerative 
joint disease of the right shoulder for the period September 
1, 1992 to December 27, 1993, is denied.

An evaluation in excess of 10 percent for service-connected 
degenerative joint disease of the right shoulder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

